 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     SKOKOMISH INDIAN TRIBE,
10                                                         Case No. 89-312 RSM-DWC
                                   Plaintiff,
11                                                         ORDER SETTING CONFERENCE
            v.
                                                           TO NARROW ISSUES
12
     GOLD COAST OYSTER, LLC, et al.,
13                                 Defendants.
14
            The Court has ordered a trial date of September 16, 2019. Dkt. 74. The Court understands
15
     the parties are in the process of narrowing the issues to be decided and believe that this can be
16
     accomplished with the assistance of the Honorable Brian Tsuchida who has conducted settlement
17
     conferences in this matter. The Court accordingly ORDERS:
18
            (1) Counsel shall appear before the Honorable Brian A. Tsuchida, United States
19
     Magistrate Judge on: September 10, 2019, 9:15 am, United States District Courthouse, 700
20
     Stewart St. 12th floor, Courtroom 12A, Seattle, WA 98101.
21
            (2) Counsel shall confer and file a joint memorandum outlining the trial issues on which
22
     they agree, and the issues in which they are not in agreement.
23
            (3) The joint memorandum shall be filed no later than September 5, 2019.


     ORDER SETTING CONFERENCE TO NARROW ISSUES- 1
 1        (4) The clerk shall provide a copy of this order to the parties and Judge Tsuchida.

 2        Dated this 27th day of August, 2019.


                                                       A
 3

 4
                                                       David W. Christel
 5                                                     United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING CONFERENCE TO NARROW ISSUES- 2
